Citation Nr: 0111091	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-07 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1954 to May 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in April 1999, a statement of the 
case was issued in October 1999, and the veteran's 
substantive appeal was received in March 2000.

The veteran testified at a Board hearing at the RO in 
February 2001, at which time he raised the issue of 
entitlement to service connection for tinnitus.  This matter 
is hereby referred to the RO for appropriate action.


REMAND

The veteran essentially indicated at the February 2001 Board 
hearing that his service-connected hearing loss disability 
had worsened since his last VA examination (December 1998).  
VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  Under 
these circumstances, the veteran should be afforded a VA 
examination for the purpose of determining the current 
severity of the service-connected disability on appeal.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board notes that the veteran has submitted a private 
audiological report, but it is not clear from that report 
that the test was conducted in compliance with VA 
requirements.  Specifically, 38 C.F.R. § 4.85 requires a 
controlled speech discrimination test (Maryland CNC).  
Accordingly, a VA examination is necessary. 

The Board here observes that during the pendency of this 
appeal, VA issued new regulations for evaluating impairment 
of auditory acuity.  These became effective June 10, 1999.  
62 Fed. Reg. 25,202-25,210 (May 11, 1999).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Further, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation sets forth notice and assistance provisions for 
VA to follow with regard to claims.  Review of the record by 
the RO to ensure compliance with the Veterans Claims 
Assistance Act of 2000 is appropriate.

Accordingly, this case is REMANDED for the following actions:

1.  Any pertinent VA and private medical 
records (not already of record) 
documenting ongoing treatment for the 
veteran's hearing loss disability should 
be associated with the claims file.

2.  The RO should also review the claims 
file and take any action deemed necessary 
to comply with the notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000.

3.  The veteran should be afforded a VA 
audiological examination to determine the 
severity of his service-connected 
bilateral hearing loss disability.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  All necessary tests and 
studies should be accomplished, and 
complaints and clinical manifestations 
should be reported in detail.

4.  The RO should then review the 
expanded record and determine (under the 
old and new criteria) whether a 
compensable rating for the veteran's 
service-connected bilateral hearing loss 
disability is warranted.  The veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran and his representative are free to 
submit additional evidence and/or argument in connection with 
the matters addressed by the Board in this remand.



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



